254 S.W.3d 927 (2008)
16TH JUDICIAL CIRCUIT of Missouri, Appellant,
v.
John SANDERS, Respondent,
Division of Employment Security, Respondent.
No. WD 68811.
Missouri Court of Appeals, Western District.
June 17, 2008.
*928 Diane Carol Olmsted, Kansas City, MO, for appellant.
Ninion S. Riley, Jefferson City, MO, for respondent.
Before JOSEPH M. ELLIS, Presiding Judge, LISA WHITE HARDWICK, Judge and JOSEPH P. DANDURAND, Judge.

ORDER
PER CURIAM.
The Sixteenth Judicial Circuit of Missouri appeals an award from the Department of Labor and Industrial Relations awarding Claimant John Sanders unemployment benefits. It argues that the Board incorrectly determined that Claimant's actions did not constitute sufficient misconduct under § 288.050.2 to disqualify him from receiving benefits. After a thorough review of the record, we find that the judgment is supported by substantial evidence, is not against the weight of the evidence, and that no error of law appears. An extended opinion would have no precedential value, but a memorandum explaining our reasoning has been provided to the parties.
Judgment affirmed. Rule 84.16(b).